4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 1 of 14 - Page ID # 1715




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AMANDA BENSON,

                    Plaintiff,                            4:18CV3127

       vs.

CITY OF LINCOLN, a political                           MEMORANDUM
subdivision; CHRIS BEUTLER, TOM                         AND ORDER
CASADY, DOUG MCDANIEL, TIM
LINKE, LEO BENES, ERIC JONES,
DARREN MERRYMAN, and SHAWN
MAHLER,

                    Defendants.


       Amanda Benson, a female Firefighter/EMT for Lincoln Fire & Rescue
(“LFR”), filed this action asserting claims of sex discrimination, harassment, and
retaliation under Title VII, the Nebraska Fair Employment Practices Act, and
Section 1983. (Filing 94, Third Amended Complaint.) Pending before the court is
Plaintiff’s Motion for Preliminary Injunction and Hearing (Filing 112), in which she
alleges that Defendant Mahler recently “refused to speak with Plaintiff and
abandoned her and her crew in a burning warehouse with nearly zero visibility” at a
fire scene where they were both working. (Filing 112 at CM/ECF p. 2.)

        Benson alleges that she faces “obvious irreparable harm if Mahler is allowed
to continue retaliating against her while this litigation proceeds.” (Filing 112 at
CM/ECF p. 2.) For relief, Benson requests “that the Court 1) order the City of
Lincoln to immediately initiate disciplinary proceedings against Mahler; 2) enjoin
Mahler from assignment/dispatch to any fire scene during the pendency of
disciplinary proceedings; and 3) appoint an independent, third-party investigator to
investigate Plaintiff’s complaint about Mahler’s actions at the recent warehouse
fire.” (Filing 112 at CM/ECF p. 2.)
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 2 of 14 - Page ID # 1716




                                I. Standard of Review

       The standards set forth by Dataphase Sys., Inc. v. C.L. Sys., Inc., 640 F.2d 109
(8th Cir. 1981), apply to a motion for injunctive relief. In Dataphase, the court,
sitting en banc, clarified the factors district courts should consider when determining
whether to grant a motion for preliminary injunctive relief: (1) the threat of
irreparable harm to the movant; (2) the balance between that harm and the injury
that granting the injunction will inflict on the other interested parties; (3) the
probability the movant will succeed on the merits; and (4) whether the injunction is
in the public interest. Id. at 114.

       “No single factor in itself is dispositive; rather, each factor must be considered
to determine whether the balance of equities weighs toward granting the injunction.”
United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1179 (8th Cir. 1998). “At base,
the question is whether the balance of equities so favors the movant that justice
requires the court to intervene to preserve the status quo until the merits are
determined. . . .” Dataphase, 640 F.2d at 113. The burden of proving that a
preliminary injunction should be issued rests entirely with the movant. Modern
Computer Systems v. Modern Banking Systems, 871 F.2d 734, 737 (8th Cir. 1989)
(en banc) (superseded by state statute on other grounds).

       The Supreme Court has held that a preliminary injunction is appropriate to
grant relief of the “same character as that which may be granted finally.” De Beers
Consol. Mines v. U.S., 325 U.S. 212, 220 (1945).

                                    II. Factual Findings

The Scene

       1.     Plaintiff is a Firefighter/EMT for Lincoln Fire & Rescue (“LFR”). She
has served in that role since July 2013. (Filing 114-1, Plaintiff’s Aff. ¶ 2 (hereinafter
“Plaintiff’s Aff.”).)

                                           2
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 3 of 14 - Page ID # 1717




       2.     Shawn Mahler is named as an individual defendant, and Plaintiff’s
Third Amended Complaint contains numerous allegations of discriminatory and
retaliatory conduct by Mahler over the past several years. (Filing 94, Third Amended
Complaint.)

       3.     Mahler works as a Captain at Fire Station No. 8. (Plaintiff’s Aff. ¶ 3.)
Plaintiff is assigned to Fire Station No. 1. (Plaintiff’s Aff. ¶ 2.) Regardless of their
assignment to different stations, when both of their stations report to the same fire
or accident scene, Plaintiff can end up being under Mahler’s supervision. This can
occur multiple times a day or week. (Plaintiff’s Aff. ¶ 3.)

       4.     On April 26, 2021—four days after Plaintiff had reported Mahler for
retaliatory behavior when he allegedly disparaged her to another firefighter—
Plaintiff and Mahler were both dispatched to a cardboard storage warehouse fire in
Lincoln, Nebraska. (Plaintiff’s Aff. ¶¶ 5, 71, 23.) At the incident, Battalion Chief
Michael Smith was serving as the Safety Officer (Filing 132-2, Smith Dec. ¶¶ 1-2),
and Acting Battalion Chief Curt Faust was the Incident Commander (“IC”). (Filing
132-3, Roberts Dec. ¶ 3; Filing 132-4, Hurley Dec. ¶ 3; Filing 132-5, Borchers Dec.
¶ 3; Filing 132-6, Dyer Dec. ¶ 3; Filing 132-7, Love Dec. ¶ 3; Filing 132-10,
Statement of Battalion Chief Faust, authenticated at Filing 132-1, Engler Dec. ¶ 24.)

       5.     Plaintiff’s crew (“Truck 1” or “T1”) was comprised of Plaintiff as the
Acting Captain, Fire Apparatus Operator (“FAO”) Matt Roberts (a 23-year LFR
veteran), and Firefighter Trainee Morgan Hurley. (Plaintiff’s Aff. ¶ 8; Filing 132-2,
Smith Dec. ¶ 3; Filing 132-3, Roberts Dec. ¶¶ 1-2, 4; Filing 132-4, Hurley Dec. ¶ 4.)
Mahler was the Captain of a separate team (“Truck 8” or “T8”). All Captains and
Acting Captains have a duty to closely supervise their crew members to ensure their
safety. (Filing 132-2, Smith Dec. ¶ 4.)



      1
       Plaintiff’s Affidavit erroneously states she was dispatched to the fire on April
26, 2020. (Plaintiff’s Aff. ¶ 7.)
                                          3
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 4 of 14 - Page ID # 1718




       6.     In addition to Trucks 1 and 8, Truck 5, Engine 10, and Battalion 2 also
arrived at the scene. (Filing 132-3, Roberts Dec. ¶ 6; Filing 132-4, Hurley Dec. ¶ 5;
Filing 132-5, Borchers Dec. ¶ 5; Filing 132-6, Dyer Dec. ¶ 5; Filing 132-7, Love
Dec. ¶ 5.)

Mahler’s Role at the Scene

        7.     Multiple truck or engine companies were assigned to common tasks
during the incident. It is common to assign more than one company, or crew, to
various tasks. When multiple companies are assigned to the same task(s), the Captain
is still the supervisor over his or her own crew unless ordered otherwise by the IC.
(Filing 132-2, Smith Dec. ¶ 6.)

        8.    Group-Supervisor designations are only made explicitly by the IC and
require explicit recognition by the designated Group Supervisor and the company
that is ordered to report to the Group Supervisor. (Filing 132-2, Smith Dec. ¶ 10.)

       9.    At the scene, Truck 8 (Mahler’s crew), was assigned to ventilation tasks
after working on cutting the power to the warehouse. (Filing 132-5, Borchers Dec. ¶
9; Filing 132-6, Dyer Dec. ¶ 9; Filing 132-7, Love Dec. ¶ 9.)

       10. At this point, Plaintiff’s crew (Truck 1) had already safely entered and
exited the warehouse on their own. Plaintiff then asked the IC if he would like Truck
1 to assist with ventilation. The IC replied, “Yeah, if you can—if you can hook up
with Truck 8, you can assist with ventilation getting one of those doors open.” (Filing
132-10, Statement of Battalion Chief Curt Faust; Filing 132-12, Transcript at 10:2-
8, authenticated at Filing 132-9, Witte Dec. ¶ 4.)

      11. Plaintiff believed that Mahler served as the Group Ventilation
Supervisor overseeing T1. (Plaintiff’s Aff. ¶ 8.) However, Plaintiff’s own crew
members, Mahler, and Mahler’s crew members did not hear the IC designate Mahler
as Ventilation Group Supervisor on the radio, nor did they consider Mahler to be a
                                        4
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 5 of 14 - Page ID # 1719




Group Supervisor. (Filing 132-12, Transcript; Filing 132-9, Witte Dec. ¶¶ 4-6; Filing
132-1, Engler Dec. ¶¶ 10, 12; Filing 132-2, Smith Dec. ¶¶ 7, 8; Filing 132-3, Roberts
Dec. ¶¶ 7, 8; Filing 132-4, Hurley Dec. ¶¶ 6, 7; Filing 132-5, Borchers Dec. ¶¶ 6-8;
Filing 132-6, Dyer Dec. ¶¶ 6-8; Filing 132-7, Love Dec. ¶¶ 6-8; Filing 132-8, Mahler
Dec. ¶ 8; Filing 132-10, Faust Statement.) The IC himself stated, “T1 or T8 was not
designated a ventilation group supervisor and neither T1 or T8 requested or
acknowledged that they were ‘working for’ or ‘working with’ the other crew. . . . it
was not my intent to have T1 work for T8.” (Filing 132-10, Statement of IC Faust,
authenticated at Filing 132-1, Engler Dec. ¶ 24.) Without a Group Supervisor, both
crews were required to report to their respective Captains (Filing 132-2, Smith Dec.
¶ 8), and both of Plaintiff’s own direct reports believed at all times that their direct
supervisor was Plaintiff. (Filing 132-3, Roberts Dec. ¶ 10; Filing 132-4, Hurley Dec.
¶ 9.) In turn, Plaintiff was to report directly to the IC. (Filing 132-1, Engler Dec. ¶
15.)

      12. After reviewing the audio recording of the incident, LFR Chief Engler
concluded:

      [I]t is indisputable that Captain Mahler and Acting Captain Benson
      were operating in a peer capacity at the Incident. The ventilation task
      consisted of opening the overhead door. Once the overhead door was
      open, there was no ongoing assignment to ventilate.

      ....

      Acting Captain Benson, acting as a supervisor at the Incident, had the
      same expectations and rank as all other Captains at the Incident, was
      expected to follow safety guidelines and policies, and had a
      responsibility to keep her crew safe.

      At no time during the Incident did the Incident Commander (“IC”)
      designate Captain Mahler as a “Group Supervisor” for ventilation
      within the meaning of LFR Reference Source 851.01 (Doc. #114-5). In
      addition to Truck 1 and Truck 8, Truck 5 was initially assigned to
                                           5
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 6 of 14 - Page ID # 1720




      ventilation. None were assigned Group Supervisor of ventilation. Each
      was expected to report directly to IC.

      Anytime a Group Supervisor is established, all radio communications
      thereafter refer to the group rather than the unit. Had T8 and Mahler
      been designated as Group Supervisor for Ventilation, all radio
      communication from IC to the group would be addressed to “Vent
      Group” instead of T8. The radio transmission includes no reference to
      “Vent Group” whatsoever.

      At no time during the Incident did IC ever order Acting Captain Benson
      to act in a subordinate role to Captain Mahler. Nor did IC order Captain
      Mahler to supervise Benson and the Truck 1 crew.

(Filing 132-1, Engler Dec. ¶¶ 6-12 (paragraph numbering removed).)

       13. Both Truck 1 and Truck 8 crews were assisting with ventilation without
an assigned Group Supervisor. All of the firefighters involved understood that they
were still reporting only to their own Captain. (Filing 132-3, Roberts Dec. ¶ 13;
Filing 132-4, Hurley Dec. ¶ 12; Filing 132-5, Borchers Dec. ¶ 13; Filing 132-6, Dyer
Dec. ¶ 13; Filing 132-7, Love Dec. ¶ 13.)

       14. No members of Plaintiff’s or Mahler’s crew considered any action by
Mahler to be abandoning them in an environment immediately dangerous to life or
health. (Filing 132-3, Roberts Dec. ¶ 12; Filing 132-4, Hurley Dec. ¶ 11; Filing 132-
5, Borchers Dec. ¶ 12; Filing 132-6, Dyer Dec. ¶ 12; Filing 132-7, Love Dec. ¶ 12.)
Plaintiff’s crew was able to navigate and enter and exit the warehouse multiple times
through the same door without danger, and her crew members had no immediate
concerns regarding their own safety or the safety of their crew. Plaintiff’s crew
believed that visibility and safety conditions in the warehouse continued to improve
as time went on in response to the fire-suppression tasks performed by the various
LFR crews. (Filing 132-3, Roberts Dec. ¶ 14; Filing 132-4, Hurley Dec. ¶ 13.)
Battalion Chief Smith also observed the crews at the incident enter and exit without
danger. As Safety Officer, he had no immediate concerns regarding the safety of the
                                         6
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 7 of 14 - Page ID # 1721




crews at the incident and observed conditions improve as well. (Filing 132-2, Smith
Dec. ¶ 12.)

       15. As the Safety Officer, Smith always makes contact with all crews once
they exit a structure. He made contact with Plaintiff’s Truck 1 crew outside of the
warehouse and checked to see if there were any injuries and that they were all right.
Plaintiff reported everything was fine and reported no issues. (Filing 132-2, Smith
Dec. ¶ 13.)

       16. If any Captain felt that the environment at the incident was putting any
of their crew in jeopardy, then that Captain had the responsibility to safely exit the
structure with the crew and immediately contact the IC under LFR management
policies or reference sources. (Filing 132-2, Smith Dec. ¶ 14; Filing 132-3, Roberts
Dec. ¶ 15; Filing 132-4, Hurley Dec. ¶ 14; Filing 132-5, Borchers Dec. ¶ 16; Filing
132-6, Dyer Dec. ¶ 16; Filing 132-7, Love Dec. ¶ 15.) Following the incident, LFR
Command fielded no complaints or safety concerns about Mahler from any
personnel at the incident other than Plaintiff. (Filing 132-1, Engler Dec. ¶ 22.)

Mahler’s & Plaintiff’s Interaction at the Scene From Plaintiff’s Perspective

       17. At the scene, Plaintiff claims she approached Mahler, intending to ask
him about how her team should assist with ventilation, but Mahler walked past
Plaintiff when she tried to approach him. Plaintiff caught up to Mahler and informed
him that her team had been assigned to assist him; she then asked what his plan was
for ventilation. Mahler refused to make eye contact with Plaintiff and just said that
T8 was going to open some overhead doors. He did not indicate how T1 should assist
with his ventilation plan. (Plaintiff’s Aff. ¶¶ 9, 10.)

       18. Plaintiff asked Mahler directly how he wanted her team to assist with
ventilation. He ignored Plaintiff’s question and walked off towards the building
entrance. T1 then also proceeded to the building entrance and Plaintiff once again
approached Mahler to ask what he wanted her team to do about ventilation. Once
                                         7
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 8 of 14 - Page ID # 1722




again, Mahler ignored her and walked inside the building. Lacking any direction or
plan from Mahler, Plaintiff and the rest of T1 followed Mahler into the building.
Plaintiff made another attempt to get Mahler to provide her with direction on
ventilation, but he continued to ignore her questions. Mahler then suddenly walked
away from Plaintiff and abandoned T1 without communication or direction on how
or where to proceed. (Plaintiff’s Aff. ¶¶ 11-14.)

       19. At this point, there was extremely low visibility inside the building due
to heavy smoke. Plaintiff had to be within one foot of her colleagues to read the
names on their helmets, and the outline of bodies could not be seen if more than a
few feet away. Plaintiff worked to get T1 to safety. She had to use her thermal-
imaging camera to identify the direction of the fire, because if T1 could get close to
the fire, they would be able to find a hose line to follow out of the building.
(Plaintiff’s Aff. ¶¶ 16-18.)

       20. As T1 approached the fire, Roberts’s low-oxygen alarm went off and
Plaintiff had to immediately exit the building with Roberts and Hurley to switch out
their oxygen cannisters. (Plaintiff’s Aff. ¶ 20.)

      21. Once they obtained new oxygen, T1 was assigned to replace T8. As T8
exited the building, Plaintiff approached Mahler, but he tried to side-step her and
walk around her. Plaintiff moved directly in front of Mahler to get him to stop and
acknowledge her; she then told him that her team was taking over for T8 and she
needed to know what he had been working on inside the building. Mahler refused to
look at Plaintiff. He quickly replied, “chasing hot spots on the Charlie side,” and
then moved around Plaintiff and walked away without giving any further
information. (Plaintiff’s Aff. ¶¶ 21, 22.)

      22. If Mahler had been the Group Ventilation Supervisor for T1 and T8, he
would have been required to maintain voice, visual, or physical contact with the
personnel under his command and provide them direction about their assignment

                                          8
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 9 of 14 - Page ID # 1723




while inside the building, according to LFR Safety Management Policy, incident
command policies, and department best practices. (Filings 114-4, 114-5, 114-6.)

      23. Plaintiff admits that before this incident, she “communicated directly
with Captain Mahler for work-related purposes a number of times . . . without
incident.” (Filing 143-1 ¶ 17.)

Mahler’s & Plaintiff’s Interaction at the Scene From Mahler’s Perspective

       24. Mahler does not believe he ignored or avoided interacting with Plaintiff
or any of her crew members during the incident. (Filing 132-8, Mahler Dec. ¶¶ 6, 8.)
None of Plaintiff’s or Mahler’s crew members heard Plaintiff’s alleged
conversations and interactions with Mahler at the scene. (Filing 132-8, Mahler Dec.
¶¶ 6, 8; Filing 132-3, Roberts Dec. ¶ 11; Filing 132-4, Hurley Dec. ¶ 10; Filing 132-
5, Borchers Dec. ¶ 11; Filing 132-6, Dyer Dec. ¶ 11; Filing 132-7, Love Dec. ¶ 11.)

Investigation of the Incident

       25. After this incident, Plaintiff filed an internal complaint alleging that
Mahler retaliated and discriminated against her. Chief Engler assigned Aishah Witte,
J.D., LFR Administrative Officer, to investigate the complaint against Mahler.
(Filing 114-7 at CM/ECF p. 1; Filing 132-1, Engler Dec. ¶ 4.) Witte conducted an
investigation and found no merit to Plaintiff’s allegations against Mahler. Witte
specifically found that Mahler and Plaintiff were operating in a peer capacity at the
incident and that Plaintiff had been in the warehouse and was familiar with how to
make a safe exit prior to Mahler’s arrival at the scene. (Filing 132-1, Engler Dec. ¶
4.) Plaintiff is not aware that disciplinary action has been brought against Mahler for
the April 26, 2021, incident. (Plaintiff’s Aff. ¶ 32.)

      26. On June 9, 2021, Firefighters Union Local 644, the Union representing
LFR firefighters, including Plaintiff, submitted a grievance to Chief Engler. The
grievance is also signed by Plaintiff and grieves the incident set forth in Plaintiff’s
                                          9
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 10 of 14 - Page ID # 1724




Motion for Preliminary Injunctive Relief. The grievance, similar to the Motion for
Preliminary Injunction, requested a “thorough and honest investigation” and
discipline of employees who have been found to breach rules of conduct. (Filing
132-16, authenticated at Filing 132-17, Golden Dec. ¶ 5.)

       27. After Plaintiff complained that Witte’s investigation was insufficient
and filed the foregoing grievance, the City Attorney hired Torrey Gerdes of the
Baylor Evnen Law Firm to conduct a third-party independent investigation of
Plaintiff’s allegations against Mahler. (Filing 132-1, Engler Dec. ¶ 5.)

       28. Rather than awaiting the outcome of the grievance process, Plaintiff
filed the present Motion for Preliminary Injunction on June 11, 2021, two days after
her grievance, seeking court-appointment of an independent investigator into the
incident, a court order requiring the City to begin disciplinary proceedings against
Mahler, and a court order enjoining Mahler from dispatching to any fire scene.
(Filing 112.)

      29. Gerdes is working on her investigation. The City Attorney’s Office has
neither received a written report for the investigation into the incident nor been
informed that the investigation is complete. (Filing 132-17, Golden Dec. ¶ 3.)

                                  III. Discussion

A. Nature of Relief Requested

       After careful review of the parties’ briefs and evidentiary submissions, the
court determines that Benson’s Motion for Preliminary Injunction should be denied
because the relief requested in the Motion is not of the “same character as that which
may be granted finally,” De Beers Consol. Mines v. United States, 325 U.S. 212, 220
(1945), and the effect of the relief requested in Benson’s Motion will not be to
“preserve the status quo until the merits are determined,” Dataphase, 640 F.2d at
113, but to micromanage personnel procedures and decisions of LFR.

                                         10
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 11 of 14 - Page ID # 1725




        While Benson’s Third Amended Complaint seeks a permanent injunction
enjoining the Defendants from “engaging in any employment practice which
discriminates on the basis of sex and retaliation” (Filing 94 at CM/ECF p. 61), the
relief requested in Plaintiff’s Motion for Preliminary Injunction is to “order the City
of Lincoln to immediately initiate disciplinary proceedings against Mahler,” to
“enjoin Mahler from assignment/dispatch to any fire scene during the pendency of
disciplinary proceedings,” and to “appoint an independent, third-party investigator
to investigate . . . Mahler’s actions at the recent warehouse fire.” (Filing 112 ¶ 8.)
The relief requested in Plaintiff’s Motion is not to remedy discriminatory
employment practices, but to impose directives upon LFR regarding whom it should
discipline, whom it should send to fire scenes, and whom to investigate—issues in
which federal courts should not be involved.2 See Gardner v. Wal-Mart Stores, Inc.,
2 F.4th 745, 748-49 (8th Cir. 2021) (federal courts are not super-personnel
departments who reexamine an employer’s business decisions); Pac. Radiation
Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 637 (9th Cir. 2015) (denying
motion for preliminary injunctive relief when it sought a remedy that would not be
provided if movant succeeded in its underlying suit); Hutson v. McDonnell Douglas
Corp., 63 F.3d 771, 781 (8th Cir. 1995) (under employment discrimination laws,
federal courts were not given the authority to sit as super-personnel departments);
see, e.g., Laramore v. Quality Residence, LLC., No. 21-CV-0781, 2021 WL
1783491, at *1 (D. Minn. May 5, 2021) (“A moving party is not entitled to a
preliminary injunction based on conduct that differs from the conduct alleged in the
complaint, even if the new allegations might support additional claims against the
same defendants.”); Zhou v. Int’l Bus. Machines Corp., 167 F. Supp. 3d 1008, 1011
(N.D. Iowa 2016) (“A preliminary injunction that bears no relationship to the claims


      2
        As Plaintiff’s counsel points out, the court may “enjoin employers from
discriminatory and retaliatory conduct” (Filing 141 at CM/ECF p. 19), but that is not
what is sought here. Here, Plaintiff wants the court to direct how LFR investigates,
manages, and disciplines a certain employee. (Filing 112 ¶ 8 (relief requested in
Motion for Preliminary Injunction only encompasses initiating disciplinary
proceedings, preventing Mahler from going to any fire scene while such disciplinary
proceedings are pending, and appointing an investigator).)
                                         11
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 12 of 14 - Page ID # 1726




and events alleged in the complaint would be unworkable, as the issues giving rise
to that injunction will not be addressed, let alone resolved, at trial.”)

B. The Equities

       To the extent Plaintiff requests that the court enjoin Mahler’s retaliatory or
discriminatory conduct, Plaintiff has failed to show that Mahler engaged in any such
conduct in this instance. The evidence shows that, with the exception of Plaintiff, no
person on Mahler’s and Plaintiff’s crew, nor the Incident Commander or the Safety
Officer, believed that Mahler was a Ventilation Group Supervisor, that Mahler
abandoned Plaintiff and her crew in a dangerous situation, or that Mahler was duty-
bound to direct or supervise Plaintiff and her crew. In short, there is no evidence that
Plaintiff and Mahler were anything more than peers in the incident at issue. The
court declines to grant an injunction against Mahler for failing to direct, supervise,
and protect when he was under no duty to do so. The equities of this situation simply
do not warrant preliminary injunctive relief. AvidAir Helicopter Supply, Inc. v. Rolls-
Royce Corp., 663 F.3d 966, 975 (8th Cir. 2011) (grant of injunctive relief will not
be affirmed if district court erred in characterization of facts, made mistake of law,
or abused its discretion in considering the equities); Dataphase, 640 F.2d at 113
(“The equitable nature of the proceeding mandates that the court’s approach be
flexible enough to encompass the particular circumstances of each case.”).

C. Dataphase

      Finally, the Dataphase factors do not weigh in favor of granting preliminary
injunctive relief.

      1. Threat of Irreparable Harm

       “For an injunction to be appropriate, a party must show that the harm is certain
and great and of such imminence that there is a clear and present need for equitable
relief.” Richland/Wilkin Joint Powers Auth. v. United States Army Corps of
Engineers, 826 F.3d 1030, 1037 (8th Cir. 2016) (internal quotation marks and

                                          12
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 13 of 14 - Page ID # 1727




citations omitted). A movant seeking injunctive relief must “demonstrate that
irreparable [harm] is likely in the absence of an injunction.” Sierra Club v. U.S. Army
Corps of Eng’rs, 645 F.3d 978, 992 (8th Cir. 2011) (emphasis in original) (internal
quotation marks and citation omitted). “[I]rreparable harm occurs when a party has
no adequate remedy at law, typically because its injuries cannot be fully
compensated through an award of damages.” Grasso Enters., LLC v. Express
Scripts, Inc., 809 F.3d 1033, 1040 (8th Cir. 2016) (internal quotation marks and
citation omitted).

       Here, harm to Plaintiff from future discrimination or retaliation by Mahler is
not certain or imminent, especially when Plaintiff has not shown that such behavior
occurred in this incident and when Plaintiff admits she has “communicated directly
with Captain Mahler for work-related purposes a number of times . . . without
incident.” (Filing 143-1 ¶ 17.) Further, any potential injuries to Plaintiff could be
compensated through a damages award. This lack of irreparable harm alone is a
sufficient basis to deny Plaintiff’s request for preliminary injunctive relief. Sessler
v. City of Davenport, Iowa, 990 F.3d 1150, 1156 (8th Cir. 2021) (“The failure of a
movant to show irreparable harm is an independently sufficient basis upon which to
deny a preliminary injunction.” (internal quotation marks and citation omitted));
Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003) (same; “The basis of
injunctive relief in the federal courts has always been irreparable harm and
inadequacy of legal remedies. When there is an adequate remedy at law, a
preliminary injunction is not appropriate.” (internal quotation marks and citations
omitted)).

      2. Balance of Injury to Parties

       Because Plaintiff cannot prove any irreparable harm, the injury that her
requested preliminary injunction would have on Mahler—an investigation,
discipline, and a prohibition from responding to fire emergencies—is a greater harm
that weighs in favor of denying preliminary injunctive relief.


                                          13
4:18-cv-03127-RGK-CRZ Doc # 146 Filed: 08/16/21 Page 14 of 14 - Page ID # 1728




      3. Public Interest

      Because it is not in the public’s best interest for a court to dictate when and
how LFR investigates, disciplines, and suspends its employees from service, the
public interest does not weigh in favor of granting a preliminary injunction.

      4. Likelihood of Success on the Merits

       Even if Plaintiff could demonstrate that she is likely to succeed on the merits
of her claims, “[t]he likelihood that plaintiff ultimately will prevail is meaningless
in isolation. In every case, it must be examined in the context of the relative injuries
to the parties and the public.” Dataphase, 640 F.2d at 113. Here, the relative harms
to the parties and the public weigh against granting Plaintiff’s requested preliminary
injunction.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Preliminary Injunction and
Hearing (Filing 112) is denied.

      DATED this 16th day of August, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                          14
